Upon mature reflection I am persuaded that Mr. Justice CLARK has reached the right conclusion.
The provision in the Constitution accomplishes two purposes: (1) permits each county in a circuit to grant additional salary; (2) requires the additional salary to be paid to all judges of such circuit. At first I was inclined to the view that the provision requires the additional salary to be paid to all circuit judges, even though but temporarily holding court in a county where awarded, but found that, in order to so hold would require dropping the word "regularly" and that must not be done. Of course, the provision looks forward to possible changes, such as compulsory rotation of judges, but, whatever the future purposes it may serve, it seems clear the provision was not intended to award additional salary to a judge of one circuit temporarily holding court in another circuit *Page 107 
under existing law, whether by exchange or designation of the presiding circuit judge.
I concur in the result reached by Mr. Justice CLARK.